Case 2:20-cv-07076-JMV-JBC Document 10 Filed 06/19/20 Page 1 of 1 PageID: 149



      JONATHAN E. LEVITT (JEL-3881)
      MICHELLE L. GREENBERG (MG-3047)
      JASON N. SILBERBERG (JNS-6611)
      NICOLE M. DEWITT (810473)
      FRIER & LEVITT, LLC
      84 Bloomfield Avenue
      Pine Brook, NJ 07058
      (973) 618-1660
      Attorneys for Defendants
      Integrity Practice Solutions, LLC;
      Integrity Medical Systems, LLC; and Chintan Trivedi

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


       SALERNO MEDICAL ASSOCIATES, LLP,
                                                         Civil Action No. 2:20-cv-7076
                                    Plaintiffs,
              v.
                                                         NOTICE OF APPEARANCE
       INTEGRITY PRACTICE SOLUTIONS, LLC;
       INTEGRITY MEDICAL SYSTEMS, LLC;
       CHINTAN TRIVEDI; JOHN DOES 1-10; and
       ABC CORPORATIONS 1-10,

                                   Defendants.


             I, Nicole M. DeWitt, of Frier & Levitt, LLC, do hereby enter an appearance on behalf of

      Defendants, INTEGRITY PRACTICE SOLUTIONS, LLC, INTEGRITY MEDICAL SYSTEMS,

      LLC and CHINTAN TRIVEDI, in the above-captioned lawsuit.


                                                  FRIER & LEVITT, LLC
                                                  Attorneys for Defendants
                                                  Integrity Practice Solutions, LLC;
                                                  Integrity Medical Systems, LLC; and Chintan
                                                  Trivedi

                                                  By:_s/ Jonathan E. Levitt
                                                  Jonathan E. Levitt, Esq. (JEL-3881)

      Dated: June 17, 2020




                                                     1
